Citation Nr: 1112218	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to an apportionment of the Veteran's disability benefits on behalf of his children from his former marriage.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from July 1987 to July 1990 and with the Army from January 1992 to April 1996.  The claimant/appellant is the Veteran's former spouse and the custodian and mother of the Veteran's son and daughter from their marriage.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 special apportionment decision in which the RO denied the appellant an apportionment of the veteran's VA disability benefits on behalf of his two minor children.  The appellant perfected an appeal to the denial in July 2009.  

A videoconference Board hearing was scheduled for November 16, 2010.  In a VA Form 21-0820, Report of General Information, the appellant stated, in a telephone conversation, that she had received notice of this hearing but "did not want to continue because while she felt that she deserved [an apportionment] she was done and didn't want to deal with it anymore."  The appellant indicated that she would send a statement to that effect.  However, no statement has been received from the appellant.  In light of the above, the Board finds that the appellant has withdrawn her request for a Board hearing, under the provisions of 38 C.F.R. § 20.704 (2010), but has not withdrawn her appeal.  See 38 C.F.R. § 20.204 (2010). 


FINDINGS OF FACT

1.  The Veteran and the appellant are the parents of a son and a daughter, who were born on January [redacted], 1993 and November 16, 1995, respectively.

2.  On July 14, 2008, the appellant filed a claim for apportionment of the Veteran's VA benefits on behalf of their two then minor children.

3.  The parties separated in July 2007 and were divorced in July 2008.

4.  Although the Veteran is not residing with his two children from his former marriage, he has been, and continues to, reasonably discharge his responsibility for their support.

5.  The evidence of record does not establish a hardship on the Veteran's children from his former marriage for the purpose of entitlement to a special apportionment.


CONCLUSION OF LAW

The criteria for apportionment of the Veteran's VA compensation benefits on behalf his children from his former marriage have not been met.  38 U.S.C.A. §§ 101(31), 5307 (West 2002); 38 C.F.R. §§ 3.1, 3.50(a), 3.57, 3.450, 3.451, 3.452, 3.458 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

However, these changes are applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (that is, the laws changed by the VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (but, rather, in Chapter 53).  

Even so, the Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010).  All interested parties will be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is no evidence or allegation that such procedures have not been followed.  [Parenthetically, the Board notes that the Veteran did not receive notice of the videoconference hearing scheduled for November 16, 2010; as the hearing was cancelled by the appellant and none was held, there remain no due process considerations to be addressed.].

Both parties have had ample notice of the governing legal regulations, which were explained in letters dated on September 2, 2008 letters and a June 2009 statement of the case (SOC) and notice letters.  In this respect, both the Veteran and the appellant have been notified of all the proceedings, as mandated by contested case procedures.  The Veteran has yet to respond to any of these notices.  Furthermore, the law and regulations, themselves, spell out the parties' responsibilities in development of the evidence.  For example, an affirmative showing of hardship presumably could be established only by the party alleging the hardship.

The Board finds that the actions outlined above establish that any duties to notify and assist owed the parties have been met.  Under these circumstances, the Board finds that there is no prejudice to the appellant or the Veteran in proceeding, at this juncture, with a decision on the appellant's claim.

II. Analysis

The appellant asserts that she is entitled to apportionment of the Veteran's benefits on behalf of their children, arguing that, prior to their divorce, she has been receiving interim child support since October 2007 and court-ordered child support since their divorce but noting that the child support computations did not take into consideration his VA disability compensation benefits.  In addition, the appellant indicated that the Veteran did not pay child support prior to October 2007.  The appellant has not provided any documentation that confirms that the Veteran was not providing any child support prior to October 2007.  The Veteran has neither provided a VA Form 21-0788 nor responded to any of the RO's notices confirming or denying the appellant's statements. 

The Veteran and the appellant were married in April 1989 and are the parents of a son and a daughter, who were born on January [redacted], 1993 and November 16, 1995, respectively.  Since December 12, 2006, the Veteran has been receiving a combined 30 percent disability rating for his service-connected disabilities.  On July 14, 2008, the appellant filed a claim for apportionment of the Veteran's VA benefits on behalf of their children, who were both minors at that time.

The parties separated in July 2007.  An October 2007 interim child support order reflects that as of October 2007, $150 weekly was being withheld from the Veteran's pay for child support and that he was also obligated to pay 50 percent of any uninsured medical and dental expenses in excess of $250 per calendar year.  The parties' were given shared parental rights for their minor children, with the Veteran having custody from Sunday morning to Monday evening after dinner and every morning to transport the children to school.

The parties were divorced in July 2008.  The child support worksheet appears to confirm that the support obligations were estimated based solely the Veteran's employment income.  It appears that the appellant's gross income was not based solely on her employment income, as she claimed on her VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, that she was receiving $1,600 monthly in employment income ($19,200 per year) and $720 monthly in child support ($8,640 per year) for a total of $27,840 per year.  The stipulated divorce decree shows that the appellant is receiving an additional $200 monthly in spousal support ($2,400 per year) from the Veteran for a total of $28,080 per year ($27,840 + $2,400); however, the child support worksheet reflects that the appellant's gross income is $28,205 per year.  It is unclear as to the source of the appellant's additional $125 in income.  For monthly expenses, the appellant listed rent/house payment of $800, food of $600, utilities of $0, telephone of $100, school expenses of $160, and a "?" for clothing and medical expenses, or $1,660 per month or $19,920 per year.  

All or any part of a veteran's compensation may be apportioned if the Veteran's children are not residing with him and the Veteran is not reasonably discharging his responsibility for the children's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  It is not necessary for an apportionment claimant to establish the existence of hardship in order to obtain an apportionment under this provision.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  Section 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionment.

A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

Considering the appellant's claim in light of the above-noted evidence and legal authority, the Board finds that the criteria for apportionment are not met.

No apportionment will be made where the Veteran is providing for his dependents.  38 C.F.R. § 3.450.  Here, the records shows that appellant receives $2,520 in monthly income of which $920 is provided by the Veteran in the form of child support and alimony payments compared to estimated expenses of less than $1,700 monthly.  In addition, the Veteran pays $43 in medical insurance premiums monthly and is obligated to pay 50 percent of any uninsured medical and dental expenses in excess of $250 per calendar year.  As part of the parties' shared parental rights for their minor children, the Veteran has custody of their children from Sunday morning to Monday evening after dinner and every morning transports the children to school.  The Veteran receives only $428 in VA benefits monthly.  Here, the evidence of record shows that the Veteran has been, and continues to, reasonably discharge his responsibilities for his children's support since October 2007.  The appellant does not allege otherwise.  

Moreover, the appellant has not provided any documentation that confirms that the Veteran did not provide any child support prior to October 2007.  As the Veteran neither provided a VA Form 21-0788 nor responded to any of the RO's notices, the Board has no way of confirming or rebutting the appellant's statements.  Unlike for the Veteran, the appellant has not provided any copies of her pay stubs to confirm that she only receives $1,600 monthly in employment income nor did she list receipt of spousal support (alimony) as income on the VA Form 21-0788 or that the Veteran transports the children to school in the mornings and pays the children's medical insurance premiums of $43 monthly.  The Board therefore determines that the appellant's statements regarding her gross income and all support payments received from the Veteran are not entirely credible.

In this regard, the Board notes that the "benefit-of-the-doubt" rule does not apply in this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

The appellant has not alleged, and the evidence does not show, that the Veteran's two children from his former marriage are suffering a hardship which would warrant a special apportionment under 38 C.F.R. § 3.451.  In view of the foregoing, the Board finds that the appellant is not entitled to an apportionment of the Veteran's VA compensation benefits on behalf of their children.

Finally, the Board notes that the parties divorced in July 2008.  There is no legal entitlement to apportionment for a former spouse following a divorce, rendering the appellant herself ineligible for an apportionment after July 25, 2008 as a matter of law.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 3.50.




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to apportionment of the Veteran's disability compensation benefits on behalf of his children from his former marriage is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


